Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 14 January 2022 has been entered. Claims 1-19 and 23 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 25 October 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
The claims are objected to because of the following informalities:
Claim 1 at the final paragraph recites, “a first transition between the inner wall and the first side wall”. This recitation should read -- a first transition between the inner wall of the non-cutting section and the first side wall – because the claim introduces more than one inner wall, so the claim should more explicitly identify that the intent is to refer to the inner wall of the non-cutting section.
Claim 1 at the final paragraph recites, “wherein a second transition between the inner wall and the second side wall consists of a first single planar chamfer”. This recitation should read -- wherein a second transition between the inner wall of the non-cutting section and the second side wall consists of a second second single planar chamfer (rather than introducing another first planar chamfer).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites, “the inner wall of one of the cutting section and the non-cutting section”. There is insufficient antecedent basis for the limitation of “the inner wall of … the cutting section” in the claim. This recitation is indefinite in view of the present specification because it is unclear whether the Applicant intends that “the inner wall of … the cutting section” is some new inner wall, or whether the same “inner wall” previously introduced in claim 14 also is permitted to extend to the cutting section. Alternatively, it is unclear whether the phrase “the inner wall of one of the cutting section and the non-cutting section” is intended to expand the scope of the claim by permitting the “inner wall of the non-cutting section” as previously introduced in claim 14 to alternatively be an inner wall of the cutting section, although this interpretation would be impermissible under 35 USC 112(d). In summary, claim 19 is indefinite because the Applicant’s intent regarding “the inner wall of … the cutting section” is unclear.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/147520 A1 to Koninklijke Philips (hereinafter “KP”) in view of US Pat. No. 7,356,929 B2 to Nakano. 
Regarding claim 1, KP discloses a cutting mechanism 3 for a hair cutting apparatus 1 (see Fig. 1 and page 5, lines 30-32), comprising: 
an outer cutting member 4 comprising hair-entry openings 8 (see Fig. 2); 
an inner cutting member 5 comprising a plurality of cutting elements 10 each having a first cutting edge 11 (see Fig. 2 and page 6, lines 7-8), wherein the inner cutting member 5 is moveable with respect to the outer cutting member 4 so as to perform a cutting operation within a cutting region of the cutting mechanism 3 (see page 6, lines 9-11; relative to Fig. 2, the ‘cutting region’ is an annular region with dimension L2); 
wherein adjacent openings 8 of the hair-entry openings 8 are separated by a dividing element 9 (see Fig. 2 and page 6, lines 5-6) having a cutting section (defining wall portions 13 and 14; see the cross section of the cutting section in Figs. 5A and 5B) and a non-cutting section (defining wall portions 15, 16, 17, 18, 19, and 20; see the cross section of the non-cutting section in Figs. 4A and 4B), 
wherein the cutting section lies within the cutting region (see Fig. 3), the cutting section having an inner wall 22 facing the inner cutting member 5 and a side wall 31 which meets the inner wall 22 to form a second cutting edge (at sharp angle A shown in Fig. 5A) that is arranged to cooperate with the 
wherein the non-cutting section (the non-cutting section defining wall portions 15, 16, 17, 18, 19, and 20) is outside the cutting region (this feature is shown in Fig. 3, where the non-cutting section is not in the path of cutting edge 11), the non-cutting section having an inner wall 22 facing the inner cutting member 5, an outer wall 21 opposite the inner wall 22 of the non-cutting section (see Fig. 4A), a first side wall 57 and a second side wall 57 opposite the first side wall (the sides wall being opposite one another is evident from Fig. 4A; note that this rejection relies on the embodiment of wall portion 54 shown in Fig. 7 being provided as the side walls for the non-cutting section, which wall portion 54 includes the side wall 57; page 9 at lines 9-10 discloses that the wall portion 54 can be provided at the non-cutting sections, including at wall portions 17 and 18; as can be seen in Fig. 3, the wall portions 17 and 18 each include two linearly extending side portions on opposite sides of the aperture 8, as well as each include a curved portion that connects the two linearly extending side portions), the first side wall 57 and the second side wall 57 being perpendicular to the outer wall 21 of the non-cutting section and the inner wall 22 of the non-cutting section (page 9, lines 3-4 describes that side wall 57 and inner wall 22 of wall portion 54 are perpendicular, and Fig. 4A shows the outer and inner walls 21 and 22 as being parallel to one another, see also page 7, lines 1-2 describing the walls 21 and 22 as parallel; per page 8, lines 27-29, the embodiment of Fig. 7 only differs from the embodiment of Figs. 4A by the shape of the “second wall portions” such that Fig. 4A and page 7, lines 1-2 can be relied upon for teaching the walls 21 and 22 being parallel), and 
wherein, seen in a cross-section of the dividing element 9 taken perpendicularly to the inner wall 22 of the non-cutting section and extending parallel to a local movement direction P of the first cutting edges 11 relative to the dividing element 9 (i.e., a cross-section corresponding to that shown in Fig. 7), a first transition (including segments 55 and 56; see Fig. 7) between the inner wall 22 and the includes a first planar chamfer (the planar chamfer defined by one of the segments 55 and 56 as shown in Fig. 7; per col. 9, lines 9-10, the wall portion 54 is used as the shape for both wall portions 17 and 18 in Fig. 3, each of which portions 17 and 18 extends linearly on opposite sides of the aperture 8), wherein a second transition (including segments 55 and 56; see Fig. 7) between the inner wall 22 and the second side wall 57 includes a first planar chamfer (the planar chamfer defined by one of the segments 55 and 56 as shown in Fig. 7; per col. 9, lines 9-10, the wall portion 54 is used as the shape for both wall portions 17 and 18 in Fig. 3, each of which portions 17 and 18 extends linearly on opposite sides of the aperture 8), wherein a third transition between the outer wall 21 and the first side wall 57 consists of a first curved edge 25 (see page 8, lines 30-32 describing the embodiment of Fig. 7 as having the curved edge 25, which is shown Fig. 4A; again, per col. 9, lines 9-10, the wall portion 54 is used as the shape for both wall portions 17 and 18 in Fig. 3, each of which portions 17 and 18 extends linearly on opposite sides of the aperture 8), wherein a fourth transition between the outer wall 21 and the second side wall 57 consists of a second curved edge 25 (see page 8, lines 30-32 describing the embodiment of Fig. 7 as having the curved edge 25, which is shown Fig. 4A; again, per col. 9, lines 9-10, the wall portion 54 is used as the shape for both wall portions 17 and 18 in Fig. 3, each of which portions 17 and 18 extends linearly on opposite sides of the aperture 8).
Regarding claim 3, KP discloses that the outer wall 21 of the non-cutting section and the inner wall 22 of the non-cutting section are parallel to the local movement direction P (see Fig. 4A; note that the only different disclosed in the embodiment of Fig. 7 relative to Fig. 4A is the shape of the non-cutting bottom edge of the dividing element). 
Regarding claim 8, KP discloses that the inner cutting member 5 is rotatable about a rotational axis 6 with respect to the outer cutting member 4 so as to perform the cutting operation within the cutting region of the cutting mechanism 3 (see Fig. 2 and page 5, liens 32-33).  
claim 9, KP discloses that the cutting section (including wall portions 13 and 14) comprises a further side wall 57 which is perpendicular to the inner wall 22 of the cutting section (see Fig. 7 and page 9, lines 3-4; this ‘further side wall 57’ is the side wall 57 applied at wall portion 14 relative to Fig. 3), and wherein, seen in a further cross-section of the dividing element 9 taken perpendicularly to the inner wall 22 of the cutting section and extending parallel to the local movement direction P of the first cutting edges 11 relative to the dividing element 9 (i.e., a view corresponding to Fig. 7), the cutting section includes a cutting section planar chamfer (including segments 55 and 56) between the inner wall 22 of the cutting section and the further side wall 57 of the cutting section (see Fig. 7 and page 9, lines 3-4).  
Regarding claim 10, KP discloses that at least a portion of the non-cutting section is positioned radially outwards or radially inwards of the cutting region with respect to the rotational axis 6 (see Figs. 2 and 3; one portion 17 or 18 is radially outward and the other portion 17 or 18 is radially inwards).  
Regarding claim 11, KP discloses that the first planar chamfer forms an internal angle B with the first side wall 57 of the non-cutting section of between 120 degrees and 160 degrees (KP explicitly teaches an angle of 150 degrees per page 9, lines 3-4; alternatively, see also the discussion of the modification of KP below explaining a motivation to experiment with the chamfer geometry).  
Regarding claim 13, KP discloses a hair cutting apparatus 1 having at least one cutting mechanism 3 (see Fig. 1 and page 5, lines 30-32) and a housing 2 supporting the at least one cutting mechanism 3 (see Fig. 1), the at least one cutting mechanism 3 comprising:
an outer cutting member 4 comprising hair-entry openings 8 (see Fig. 2); 
an inner cutting member 5 comprising a plurality of cutting elements 10 each having a first cutting edge 11 (see Fig. 2 and page 6, lines 7-8), wherein the inner cutting member 5 is moveable with respect to the outer cutting member 4 so as to perform a cutting operation within a cutting region of 
wherein adjacent openings 8 of the hair-entry openings 8 are separated by a dividing element 9 (see Fig. 2 and page 6, lines 5-6) having a cutting section (defining wall portions 13 and 14; see the cross section of the cutting section in Figs. 5A and 5B) and a non-cutting section (defining wall portions 15, 16, 17, 18, 19, and 20; see the cross section of the non-cutting section in Figs. 4A and 4B), 
wherein the cutting section lies within the cutting region (see Fig. 3), the cutting section having an inner wall 22 facing the inner cutting member 5 and a side wall 31 which meets the inner wall 22 to form a second cutting edge (at sharp angle A shown in Fig. 5A) that is arranged to cooperate with the first cutting edge 11 of a cutting element 10 of the plurality of cutting elements 10 (see Figs. 3 and 5A), and 
wherein the non-cutting section is outside the cutting region (this feature is shown in Fig. 3, where the non-cutting section is not in the path of cutting edge 11), the non-cutting section having an inner wall 22 facing the inner cutting member 5, an outer wall 21 opposite the inner wall 22 of the non-cutting section (see Fig. 4A), a first side wall 57 and a second side wall 57 opposite the first side wall (the sides wall being opposite one another is evident from Fig. 4A, as well as being evident from Fig. 3, where each of the wall portions 17 and 18 includes two opposite side walls; note that this rejection relies on the embodiment of wall portion 54 shown in Fig. 7 being provided as the side walls for the non-cutting section, which wall portion 54 includes the side wall 57; page 9 at lines 9-10 discloses that the wall portion 54 can be provided at the non-cutting sections, including wall portions 17 and 18), the first side wall 57 and the second side wall 57 being perpendicular to the outer wall 21 of the non-cutting section and the inner wall 22 of the non-cutting section (page 9, lines 3-4 describes that side wall 57 and inner wall 22 of wall portion 54 are perpendicular, and Fig. 4A shows the outer and inner walls 21 and 22 as being parallel to one another, see also page 7, lines 1-2 describing the walls 21 and 22 as parallel; per 
wherein, seen in a cross-section of the dividing element 9 taken perpendicularly to the inner wall 22 of the non-cutting section and extending parallel to a local movement direction P of the first cutting edges 11 relative to the dividing element 9 (i.e., a cross-section corresponding to that shown in Fig. 7), a first curved edge 25 is provided between the outer wall 21 of the non-cutting section and the first side wall 57 of the non-cutting section (see page 8, lines 30-32 describing the embodiment of Fig. 7 as having the curved edge 25, which is shown Fig. 4A; again, per col. 9, lines 9-10, the wall portion 54 is used as the shape for both wall portions 17 and 18 in Fig. 3, each of which portions 17 and 18 extends linearly on opposite sides of the aperture 8), a second curved edge is provided between the outer wall 21 of the non-cutting section and the second side wall 57 of the non-cutting section (see page 8, lines 30-32 describing the embodiment of Fig. 7 as having the curved edge 25, which is shown Fig. 4A; again, per col. 9, lines 9-10, the wall portion 54 is used as the shape for both wall portions 17 and 18 in Fig. 3, each of which portions 17 and 18 extends linearly on opposite sides of the aperture 8), a first planar chamfer (including segments 55 and 56; see Fig. 7) is provided between the inner wall 22 of the non-cutting section and the first side wall 57 of the non-cutting section and a second planar chamfer (including segments 55 and 56; see Fig. 7) is provided between the inner wall 22 of the non-cutting section and the second side wall 57 of the non-cutting section (see Fig. 7, noting once again that page 9 at lines 9-10 describes that the shape of the wall portion 54 is usable as the shape of wall portions 17 and 18, which as can be seen in Fig. 3 each include two opposite, linearly extending sides). 
KP discloses that the first and second transitions each include two planar chamfers (see Fig. 7, the planar chamfers including segments 55 and 56). As a result, KP fails to disclose: each of the first transition and the second transition consists of a single planar chamfer as required by claim 1; that the single planar chamfer as required by claim 9; and that the first and second planar chamfers are single planar chamfers as required by claim 13. 
Note, however, that KP is concerned with the problem of reducing the risk of snagging and pulling hairs, thereby reducing the amount of skin irritation experienced by the user, and that KP solves this problem by providing a “gradual transition” between the inner wall and the side wall of non-cutting portions of the dividing element (see page 2, lines 8-13). Additionally, KP teaches various chamfer shapes that achieve this “gradual transition”, suggesting that the particular shape of the chamfer defined by the ‘second wall portions’ as shown in Fig. 7 is not critical. First, KP teaches that the “gradual transition” can be achieved with a round chamfer between the side walls and the inner wall of the non-cutting sections as shown in Figs. 4A and 4B, that the “gradual transition” can be achieved with a chamfer including two planar sections 55 and 56 as shown in Fig.7, or that the “gradual transition” can include more than two planar sections as described at page 9, lines 21-22. Finally, KP expressly acknowledges that ease of manufacturing is a consideration when determining an optimal shape of the chamfer defined by the “gradual transition” (see page 3, lines 27-28).
Nakano teaches an outer cutting member (shown in Figs. 3-5) having a dividing element 32b that separates adjacent hair-entry openings 30a/30b (see Figs. 4 and 5), where the dividing element 32b includes a chamfer (see chamfer 50b in Fig. 5) at an inner non-cutting edge (edge 50A is the cutting edge) that consists of a single planar chamfer (see Fig. 5). 
Therefore, in view of the KP’s suggestion that the shapes of the chamfers between the side walls and the inner wall of the non-cutting section and that the shape of the chamfer between non-cutting side wall and the inner wall of the cutting section are not critical (as evidenced by KP’s disclosure of multiple different chamfer shapes as discussed above), and further in view of Nakano’s teaching that a chamfer on a non-cutting edge of a dividing element of an outer cutting member consists of a single planar chamfer, it would have been obvious to one of ordinary skill in the art to provide the chamfers In re Dailey et al., 149 USPQ 47. Further, in the present case, there is presently no evidence of unexpected results that comes from a chamfer being a single plane as claimed vs. a rounded chamfer or a dual plane chamfer as disclosed by KP. Indeed, KP already acknowledges the benefit of reducing snagging and pulling of hairs by providing the inner non-cutting edges with a chamfered profile (see, e.g., page 1 at lines 26-28 and page 2 at lines 11-13). 
Alternatively, because KP teaches the desirability of providing a chamfer to achieve a gradual transition between the inner and side wall (see page 2, lines 8-13 and lines 28-32), and because KP suggests that manufacturing ease is a consideration for the chamfer (see page 3, lines 27-28), it would have been an obvious matter of design choice to one of ordinary skill in the art to experiment with the geometry of the chamfer, including its shape and its angle relative to the side wall (the latter being particularly applicable to claim 11), because discovering an optimum chamfer geometry would have been a mere design consideration based on achieving an optimal transition between the inner and side walls, while still providing an easy to manufacture chamfer shape. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s), in particular in view of the fact that KP suggests the chamfer geometry is not critical. It has been held that discovering an optimum value of a result effective variable, here a geometry of a chamfer that includes a chamfer shape and an angle of the chamfer relative to side wall, involves only routine skill in the art. . 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over KP in view of Nakano as applied to claim 1 above.
Regarding claim 2, KP, as modified, discloses that a distance between the inner wall 22 of the non-cutting section and the outer wall 21 of the non-cutting section of the dividing element 9 is between 0.08 mm and 0.20 mm (see page 7, lines 3-4), and wherein the first single planar chamfer forms an internal angle with the first side wall 57 of the non-cutting section and the second single planar chamfer forms an internal angle with the second side wall 57 of the non-cutting section (see the discussion of claim 1 above, where the dual planar chamfers as shown in Fig. 7 of KP are modified to be single planar chamfers).
KP, as modified, discloses that the distance between the walls is 0.08 and 0.20 mm, rather than between 0.21 and 0.3 mm as required by claim 2. Additionally, KP as modified fails to explicitly disclose the internal angles formed by the first and second single planar chamfers, and thus fails to disclose that these angles are between 120 degrees and 149 degrees as required by claim 2.
First regarding the distance between the inner and outer walls of the non-cutting section, KP teaches that this distance is a result effective variable. More particularly, KP teaches that this distance should be determined based on the market for which the cutting mechanism is intended, and KP suggests that increasing this distance reduces the likelihood of ingrown hairs (see page 2, line 28 to page 3, line 4). Therefore, because KP teaches that the distance between the inner and outer walls should be determined based on the market for which the cutting mechanism is intended and should be provided sufficiently thick to reduce the likelihood of ingrown hairs, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select the distance to be between 0.21 mm and prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) Thus, a prima facie case of obviousness exists in the present case because the claimed range of between 0.21 mm and 0.3 mm is close to the disclosed range of 0.08 mm to 0.20 mm – the two ranges boarder each other. Moreover, the claimed range does not appear to have any criticality because the Applicant actually disclosed a broader range of 0.05 mm to 0.5 mm (see the present disclosure at page 4, lines 10-12), with no evidence of any advantage of the more narrowly claimed range vis-à-vis the more broadly disclosed range. The Applicant has not established any criticality of the range now recited in claim 2.
Second regarding the internal angles between the single planar chamfers and the side walls, because KP teaches the desirability of providing a chamfer to achieve a gradual transition between the inner and side wall (see page 2, lines 8-13 and lines 28-32), it would have been an obvious matter of design choice to one of ordinary skill in the art to experiment with the geometry of the chamfer, including its angle relative to the side wall, because discovering an optimum chamfer geometry would have been a mere design consideration based on achieving an optimal transition between the inner and side walls. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s), in particular in view of the fact that KP suggests the chamfer geometry is not critical.  It has been held that discovering an optimum value of a result effective variable, here a .
Claims 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KP in view of Nakano as applied to claim 1 above.
Regarding claim 4, KP, as modified, discloses that at least one of the first single planar chamfer and the second single planar chamfer is formed over a height of less than 100% of a distance between the inner wall of the non-cutting section and the outer wall of the non-cutting section of the dividing element 9 (see Fig. 7 of KP, where the chamfer has a height less than the distance between the inner and outer surfaces because the chamfer together with the height of the side wall 57 define the distance between the inner and outer surface). 
Regarding claim 5, KP, as modified, discloses that each of the first and second single planar chamfers has some height (see Fig. 7 of KP and the modification of KP above). 
Regarding claim 7, KP, as modified, discloses that the distance T between the inner wall 22 of the non-cutting section and the outer surface wall 21 of the non-cutting section of the dividing element 9 is between 0.05 mm and 0.3 mm (see the 0.08 mm to 0.2 mm thickness of page 7, lines 3-4 of KP).  
KP as modified (noting that the rejection of claim 1 above relies on the embodiment of Fig. 7 of KP) fails to disclose any particular percentage of the distance between the inner and outer walls of the dividing element over which the height of the chamfer is formed, and KP as modified fails to disclose any particular height of the single planar chamfers. As a result, KP, as modified, fails to disclose that at least claim 4 and that the height of at least one of the first and second single planar chamfers is between 0.02 mm and 0.10 mm as required by claim 5.
However, KP, in the embodiment of Fig. 4B, teaches that a chamfer can be formed over a height of between 10% and 40% of the distance between the inner and outer walls 22 and 21 of the dividing element 9 (first, KP discloses that the distance T between the inner wall 22 and outer wall 21 can be between 80 and 200 micrometers at page 7, lines 3-4; second KP discloses that the chamber is formed over a height of equal to a radius of virtual circle 28 in Fig. 4B, which radius is 30 micrometers per page 7, lines 18-19, and 30 mm is 37.5% of 80 mm and 15% percentage of 200 mm – thus, the example radius of 30 micrometers falls within the claimed range regardless of where the distance is in the range of 80 to 200 mm). KP, also in the embodiment of Fig. 4B, teaches that the height of the chamfer can be 0.03 mm (i.e., 30 micrometers per page 7, lines 18-19). KP further teaches that the goal of the chamfer is to gradually transition between the inner wall and side wall of the dividing element so that the effective width of the openings defined in part by a dividing element is enlarged, while still allowing for a large distance between the inner and outer surfaces of the outer cutting member (see page 2, lines 28-32). Providing a chamfer whose overall size provides a height that is between 10% and 40% of the distance between the inner and outer surface and that provides a height 0.03 mm thus implicitly achieves the goals of gradually transitioning between the inner and side surfaces, given that KP explicitly teaches providing a chamfer with such an overall size – i.e., the disclosed relative size of the chamfer of KP in the embodiment of Fig. 4B to the distance between the inner and outer surfaces is understood as achieving the goal of gradually transitioning.
Therefore, it would have been obvious to one of ordinary skill in the art to provide each of the first and second chamfers of the side walls of KP, as modified, with an overall size such that a height of the chamfers is between 10% and 40% of the distance between the inner and outer walls and such that .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KP in view of Nakano as applied to claim 1 above.
Regarding claim 6, KP, as modified, discloses that a width W1 of a hair-entry opening 8 of the hair-entry openings 8 can be larger than or smaller than the thickness T of the dividing elements 9 (which thickness is 0.08 to 0.20 mm per page 7, lines 3-4). KP, as modified, also teaches that the width of the hair-entry opening should be selected such that the skin does not get into the cutting path (see page 9, lines 25-27). First, because the range of width values disclosed by KP, as modified, includes values of 0.20 mm and greater, the range of width values disclosed by KP, as modified, overlaps with the claimed prima facie case of obviousness for the width range recited in claim 6 per MPEP 2144.05(I). Further, because KP, as modified, teaches that the width should be selected so that skin will not get into the cutting path (thus providing some upper limit to the width), it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the width of the hair entry opening to be between 0.15 mm and 0.45 mm because discovering an optimum width would have been a mere design consideration based on preventing skin from getting into the cutting path, while still providing the width large enough to enable hair to pass through the opening (it is implicit in the teachings of KP that hair must pass through the opening in order to be cut). Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, such as a range of widths that allows hair to pass through an opening without also allowing skin to pass through the opening, involves only routine skill in the art. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over KP in view of Nakano as applied to claim 1 above, and further in view of US Pat. No. 7,356,929 B2 to Nakano.
KP, as modified, fails to disclose any process by which the outer cutting member are formed. As a result, KP, as modified, fails to disclose that the outer cutting member is at least partially formed by pressing as required by claim 12.
Nakano, in general, teaches that dividing elements 32b of a rotary outer cutting member 14 of a shaver 10 can be provided with profiled shapes via a pressing operation (see Fig. 1 showing the shaver 10 having rotary outer cutting member 14, and see Fig. 6 showing the pressing operation that provides the dividing elements 32b with their profiled shape). More particularly, Nakano teaches that the outer cutting member 14 is at least partially formed by pressing (see Fig. 6 and col. 6, lines 61-63) [claim 12]. Nakano teaches that pressing a blank allows for the formation of profiled shapes of the dividing elements of the rotary outer cutting member.
KSR Rationale A – Combining prior art elements according to known methods to yield predictable results because KP, as modified, and Nakano together teach each element that is claimed. One of ordinary skill in the art could have used the pressing method of Nakano to form the profiled dividing elements disclosed by KP, as modified, and in this combination each element merely would have performed the same function as it did separately. Nakano’s pressing method performs the same function of forming a blank into an outer rotary member having complexly profiled dividing elements, whereas the outer cutting member of KP, as modified, is merely produced. One of ordinary skill in the art would have recognized that the results of this combination were predictable because Nakano’s dies could merely be changed in shape to produce the profiled shapes already disclosed by KP, as modified.
Claims 14, 17-19, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/147520 to KP in view of US Pat. No. 7,356,929 B2 to Nakano.
Regarding claim 14, KP discloses a method of manufacturing an outer cutting member 4 of a cutting mechanism 3, the method comprises the acts of:
providing the outer cutting member 4 comprising hair-entry openings 8 (see Fig. 2), wherein adjacent hair-entry openings 8 of the hair-entry openings 8 are separated by a dividing element 9 (see Fig. 4A of KP) having a cutting section and a non-cutting section (relative to Fig. 3, the cutting section includes wall portions 13 and 14, and the non-cutting section includes wall portions 15, 16, 17, 18, 19, and 20); and 

forming a first curved edge 25 along a third length of a third edge between an outer wall 21 of the non-cutting section of the dividing element 9 and the first side wall 57 and forming a second curved edge 25 along a fourth length of a fourth edge between the outer wall 21 and the second side wall 57 (see page 8, lines 30-32; note that per page 9, lines 9-10, the wall portion 17 is provided with the shape disclosed in Fig. 7, and the wall portion 17 has the third length of the third edge along one linear side thereof as can be seen in Fig. 3, and also has the fourth length along the fourth edge along the other linear side hereof). 
Regarding claim 23, KP discloses that its outer cutting member 4 is formed to have a concave inner face such that the inner cutting member 5 is fitted in the concave inner face (see Figs. 1 and 2, 
KP fails to disclose: providing a blank comprising the hair-entry openings; that the first planar chamfer is a single planar chamfer; that the first planar chamfer is formed by pressing the blank with a first die; that the second planar chamfer is a single planar chamfer; that the second planar chamfer is formed by pressing the blank with the first die; and pressing the blank with a second die so as to form the first and second curved edges as required by claim 14; the limitations of claims 17-19; and that the act of pressing the blank with the first die forms the shape of the inner cutting member as required by claim 23. 
Note, however, that KP is concerned with the problem of reducing the risk of snagging and pulling hairs, thereby reducing the amount of skin irritation experienced by the user, and that KP solves this problem by providing a “gradual transition” between the inner wall and the side wall of non-cutting portions of the dividing element (see page 2, lines 8-13). Additionally, KP teaches various chamfer shapes that achieve this “gradual transition”, suggesting that the particular shape of the chamfer defined by the ‘second wall portions’ as shown in Fig. 7 is not critical. First, KP teaches that the “gradual transition” can be achieved with a round chamfer between the side walls and the inner wall of the non-cutting sections as shown in Figs. 4A and 4B, that the “gradual transition” can be achieved with a chamfer including two planar sections 55 and 56 as shown in Fig.7, or that the “gradual transition” can include more than two planar sections as described at page 9, lines 21-22. Finally, KP expressly acknowledges that ease of manufacturing is a consideration when determining an optimal shape of the chamfer defined by the “gradual transition” (see page 3, lines 27-28).
First regarding the chamfer shape, Nakano teaches an outer cutting member (shown in Figs. 3-5) having a dividing element 32b that separates adjacent hair-entry openings 30a/30b (see Figs. 4 and 5), 
Therefore, in view of the KP’s suggestion that the shapes of the chamfers between the side walls and the inner wall of the non-cutting section and that the shape of the chamfer between non-cutting side wall and the inner wall of the cutting section are not critical (as evidenced by KP’s disclosure of multiple different chamfer shapes as discussed above), and further in view of Nakano’s teaching that a chamfer on a non-cutting edge of a dividing element of an outer cutting member consists of a single planar chamfer, it would have been obvious to one of ordinary skill in the art to provide the chamfers between the side walls and the inner wall of the non-cutting section and the chamfer between non-cutting side wall and the inner wall of the cutting section of KP’s dividing elements with single planar chamfers in place of the two plane chamfers. This modification is obvious because KP suggests that the shape of the chamfer is not critical, such that the evidence in the present record indicates the particular shape of the chamfer is a design choice, and because Nakano teaches a single planar chamfer that suggests the viability of this chamfer shape to one of ordinary skill in the art.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Further, in the present case, there is presently no evidence of unexpected results that comes from a chamfer being a single plane as claimed vs. a rounded chamfer or a dual plane chamfer as disclosed by KP. Indeed, KP already acknowledges the benefit of reducing snagging and pulling of hairs by providing the inner non-cutting edges with a chamfered profile (see, e.g., page 1 at lines 26-28 and page 2 at lines 11-13). 
Alternatively, because KP teaches the desirability of providing a chamfer to achieve a gradual transition between the inner and side wall (see page 2, lines 8-13 and lines 28-32), and because KP suggests that manufacturing ease is a consideration for the chamfer (see page 3, lines 27-28), it would have been an obvious matter of design choice to one of ordinary skill in the art to experiment with the 
Second, Nakano teaches that dividing elements 32b of a rotary outer cutting member 14 of a shaver 10 can be provided with profiled shapes via a pressing operation (see Fig. 1 showing the shaver 10 having rotary outer cutting member 14, and see Fig. 6 showing the pressing operation that provides the dividing elements 32b with their profiled shape). More particularly, Nakano teaches: providing a blank comprising the hair-entry openings (see Fig. 6 and col. 7, line 2), and pressing the blank with first and second dies 56 and 58 so as to form the geometry of the dividing element 32b (see Fig. 6 and col. 7, lines 1-4) [claim 14]; that the first die is shaped so as to form a bottom profile of the dividing element 32b (see Fig. 6; for the purposes of claim 17, the first die can be considered as die 56) [claim 17]; that the first die is shaped such that pressing the blank with the first die causes relative movement between the first die and blank so as to appropriately align the first die and blank (first, note that the broadest reasonable interpretation of this limitation is describing only the shape of the die, such that this limitation is not interpreted as requiring any step of appropriately aligning the die and blank; second, Nakano discloses the features of claim 18 given the shape of the recess 60’ defined by its upper die part 58, which die can be considered as the first die for the purposes of claim 18, noting that claim 18 does claim 18]; that the first die 56 faces the inner wall of the dividing element 32b and that the blank is pressed between the first die 56 and the second die 58 (see Fig. 6) [claim 19]; and that the act of pressing the blank with a first die 58 forms a concave inner face of the blank such that the inner cutting member is fitted in the concave inner face (see Fig. 6 showing the die pressing operation, and Fig. 2 showing the final shape of the blank having the concave inner face) [claim 23]. Nakano teaches that pressing a blank allows for the formation of profiled shapes of the dividing elements of the rotary outer cutting member.
Therefore, because KP, as modified, has complexly profiled shapes for the dividing elements of its outer cutting member, it would have been obvious to one of ordinary skill in the art to form the profiled shapes of the dividing elements of KP, as modified, using a pressing method including a first die and a second die as taught by Nakano. KP, as modified, fails to disclose any particular manner in which its dividing elements are shaped, and this modification thus provides a manner of achieving the dividing element shapes already required by KP, as modified. Further, this modification is obvious in under KSR Rationale A – Combining prior art elements according to known methods to yield predictable results because KP, as modified, and Nakano together teach each element that is claimed. One of ordinary skill in the art could have used the pressing method of Nakano to form the profiled dividing elements disclosed by KP, as modified, and in this combination each element merely would have performed the same function as it did separately. Nakano’s pressing method performs the same function of forming a blank into an outer rotary member having complexly profiled dividing elements, whereas the outer cutting member of KP, as modified, is merely produced. One of ordinary skill in the art would have recognized that the results of this combination were predictable because Nakano’s dies could merely be . 
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KP in view of Nakano as applied to claim 14 above.
Regarding claim 15, KP, as modified, discloses that a distance between the inner wall 22 of the non-cutting section and the outer wall 21 of the non-cutting section of the dividing element 9 is between 0.08 mm and 0.20 mm (see page 7, lines 3-4), and wherein the first single planar chamfer forms an internal angle with the first side wall 57 of the non-cutting section and the second single planar chamfer forms an internal angle with the second side wall 57 of the non-cutting section (see the discussion of claim 14 above, where the dual planar chamfers as shown in Fig. 7 of KP are modified to be single planar chamfers).
Regarding claim 16, KP, as modified, discloses that a distance between the inner wall 22 of the non-cutting section and the outer wall 21 of the non-cutting section of the dividing element 9 is between 0.08 mm and 0.20 mm (see page 7, lines 3-4).
KP, as modified, discloses that the distance between the walls is 0.08 and 0.20 mm, rather than between 0.21 and 0.3 mm as required by claims 15 and 16. Additionally, KP as modified fails to explicitly disclose the internal angles formed by the first and second single planar chamfers, and thus fails to disclose that these angles are between 120 degrees and 149 degrees as required by claim 15.
First regarding the distance between the inner and outer walls of the non-cutting section, KP teaches that this distance is a result effective variable. More particularly, KP teaches that this distance should be determined based on the market for which the cutting mechanism is intended, and KP suggests that increasing this distance reduces the likelihood of ingrown hairs (see page 2, line 28 to page 3, line 4). Therefore, because KP teaches that the distance between the inner and outer walls should be prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) Thus, a prima facie case of obviousness exists in the present case because the claimed range of between 0.21 mm and 0.3 mm is close to the disclosed range of 0.08 mm to 0.20 mm – the two ranges boarder each other. Moreover, the claimed range does not appear to have any criticality because the Applicant actually disclosed a broader range of 0.05 mm to 0.5 mm (see the present disclosure at page 4, lines 10-12), with no evidence of any advantage of the more narrowly claimed range vis-à-vis the more broadly disclosed range. The Applicant has not established any criticality of the range now recited in claims 15 and 16.
Second regarding the internal angles between the single planar chamfers and the side walls, because KP teaches the desirability of providing a chamfer to achieve a gradual transition between the inner and side wall (see page 2, lines 8-13 and lines 28-32), it would have been an obvious matter of design choice to one of ordinary skill in the art to experiment with the geometry of the chamfer, including its angle relative to the side wall, because discovering an optimum chamfer geometry would have been a mere design consideration based on achieving an optimal transition between the inner and .
Response to Arguments
Applicant's arguments filed 14 January 2022 have been fully considered but they are not persuasive. First, in regards to the rejections of claims 1, 13, and 14 under 35 USC 103, the Applicant states at page 15 of the Remarks that the present invention solves a problem associated with the cutting mechanism of KP by making the manufacturing easier and reducing the likelihood of snagging hairs. 
This argument is not persuasive because it is not presently supported by any evidence. The only evidence on record is the Applicant’s own assertion that providing a single planar chamfer is advantageous over providing two planar chamfers. The Applicant’s assertion is not persuasive for two reasons. First, MPEP 2144.04(IV)(B) explains that a change is shape may be an obvious matter of choice for one of ordinary skill in the art absent persuasive evidence that the particular configuration as claimed is significant. A mere statement that some advantage is obtained by a providing a single planar chamfer as disclosed in the present application instead of a dual planar chamfer as disclosed by KP is not “persuasive evidence”. Instead, it is the Applicant’s own assertion. There is no evidence supporting the Applicant’s assertion, such as comparative tests of the two chamfer configurations. The Applicant’s own two chamfers, yet KP also discloses a rounded chamfer. The Applicant does not assert in the arguments that a single planar chamfer provides any advantages over a rounded chamfer. Thus, there is no evidence of a single planar chamfer providing advantages over each chamfer shape disclosed by KP. 
Further in regards to the rejections of claims 1, 13, and 14 under 35 USC 103, the Applicant argues at pages 15-16 of the Remarks that ‘all four rounded edges (namely) of the non-cutting section shown in Fig. 4A are replaced with two flat segments 55, 56 of the cutting section shown in Fig. 7’.
This argument is not persuasive because it is explicitly contradicted by the disclosure of KP. The argument is premised on a misunderstanding of what structure is being indicated with reference character “17” in Fig. 4A. The reference character “17” indicates a portion of the dividing element “9” extending around the perimeter around the aperture “8” in Fig. 3, where the portion “17” is a portion of the dividing element “9” that extends linearly upward from portion “15”, has a 180 degree rounded portion, and extends linearly downward to portion “19” in Fig. 3. This entire section of the perimeter of the aperture “8” is indicated with the reference character “17”, and this portion “17” has the cross-sectional shape shown in Fig. 4A. That is, the reference character “17” in Fig. 4A is showing that the portion of the perimeter indicated in Fig. 3 has the cross-sectional shape shown in Fig. 4A. The Applicant’s argument is premised on a misunderstanding of “17” as indicating a rounded upper corner, rather than a section of the perimeter of the aperture “8”. Further, as disclosed at page 9, lines 9-10, the entire portion “17” of KP can be provided with the profile shape shown in Fig. 7 and described at page 8, lines 30-32. Now turning to KP’s disclosure reading the upper corners being rounded, in discussing KP’s Fig. 7, the figure itself only shows the lower, non-cutting edges having two planar chamfers 55, 56, and the figure itself fails to explicitly show the upper edges. However, KP at page 8, lines 30-32 explicitly states, “The leading wall portion 54 comprises a rounded upper edge 
Still further in regards to the rejections of claims 1, 13, and 14 under 35 USC 103, the Applicant argues at beginning at page 17 of the Remarks that “KP clearly does not know, recognize or indicate that either the problem of hair snagging still exists or can be further mitigated by a particular shape of the non-cutting sections. At best, it is KP that implies that the shape of the edges of the non-cutting section are not critical or may simply be design choice”. The Applicant, then, asserts that the single planar chamfer is critical and necessary to reducing hair snagging. The Applicant additionally assets benefits of the single planar chamfer including reduced costs and reduced snagging.
This argument is not persuasive because the Applicant has failed to establish with evidence that any unexpected result occurs due to the single planar chamfer, or that the single planar chamfer is critical for any reason. KP already acknowledges ease of manufacturing as a consideration for the chamfer shape, and KP already discussed reducing snagging by providing a chamfer that results in a “gradual transition” between the inner and side edges of the non-cutting sections. All the Applicant has done is select a different shape for this chamfer than the multiple options for the shape explicitly disclosed by KP. The Applicant then asserts that the single planar chamfer is superior to all other shapes without any evidence of this superiority. If the Applicant were to provide evidence of that its shape is critical and/or achieves unexpected benefits, the examiner would re-consider the rejection. But in the present record there is no evidence that a single planar chamfer is any better than any other chamfer shape. 

In response to the Applicant’s argument at page 19 that Nakano does not teach a single planar chamfer between two perpendicular walls, this argument is not persuasive because it is against Nakano individually, rather than against KP as modified. Indeed, Nakano is not relied upon for the teaching of a chamfer between two perpendicular walls. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Since the Applicant’s argument regarding perpendicular walls is only directed at Nakano, the argument is not persuasive. 
The Applicant again at page 22 of the Remarks asserts that KP teaches two planar chamfers at all four corners of the cross-section shown in Fig. 4A of KP. As explained above, this argument is premised on a misunderstanding of reference character “17” in KP, and this argument is expressly contradicted by 
The Applicant, appearing to admit that KP acknowledges that the chamfer shape is not critical, so long as a gradual transition is achieved between the inner wall and the side wall of non-cutting sections, then asserts that because this shape is not critical there is no need to experiment with the exact shape of the chamfer.
This argument is not persuasive. A result effective variable can still be optimized (e.g., result effective variables are discussed under the header II. Routine Optimization in MPEP 2144.05). The disclosure of KP suggests that a chamfer forming gradual transition between the inner edge and the side wall is advantageous because the gradual transition reduces hair snagging, thus reducing skin irritation. KP then offers several potential chamfer shapes that achieve a desired gradual transition, and KP acknowledges that manufacturing ease is a consideration for a chamfer shape. Thus, KP provides a motivation to experiment with different chamfer shapes to determine what particular shape most reduces skin irritation, while also taking into consideration manufacturing ease. Thus, the Applicant’s argument is not persuasive because KP sets forth the general requirements to reduce skin irritation, and one of ordinary skill in the art would be motivated to optimize the results already disclosed by KP.
The Applicant continues at page 22 to assert that there are unexpected advantages from the single planar shape. This argument is not persuasive because KP already teaches these same advantages as explained above. Further, the Applicant has not established with any evidence that the single planar chamfer is advantageous compared to the chamfer shapes disclosed by KP, instead relying on conclusory statements that a single planar chamfer is superior to the chamfer shapes disclosed by KP. These conclusory statements are insufficient to overcome the prima facie rejections set forth above, and therefore the Applicant’s arguments are not persuasive.

Echoing the examiner’s comments in the interview held on 14 September 2021 (see the Interview Summary mailed 20 September 2021), the examiner strongly encourages the Applicant to provide evidence of unexpected results of the claimed single planar chamfer in order to overcome the prima facie cases of obviousness set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724